          Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

JESUS RIVERA,                                           §
TDCJ No. 01986518,                                      §
                                                        §
                          Petitioner,                   §
                                                        §
v.                                                      §             Civil No. SA-19-CA-01435-DAE
                                                        §
BOBBY LUMPKIN, 1 Director,                              §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                          Respondent.                   §

                             MEMORANDUM OPINION AND ORDER

        Before the Court are Petitioner Jesus Rivera’s Petition for Writ of Habeas Corpus Pursuant

to 28 U.S.C. § 2254 (ECF No. 1) and Respondent Bobby Lumpkin’s Answer (ECF No. 9) thereto.

Having reviewed the record and pleadings submitted by both parties, the Court concludes

Petitioner is not entitled to relief under the standards prescribed by the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA). See 28 U.S.C. § 2254(d). Petitioner is also denied a

certificate of appealability.

                                           I. Procedural History

        In February 2015, a Bexar County jury found Petitioner guilty of the murder of Ryan

Yearley and sentenced Petitioner to sixty-six years of imprisonment.                    State v. Rivera, No.

2013-CR-1573 (144th Dist. Ct., Bexar Cnty., Tex. Feb. 24, 2015) (ECF No. 10-22 at 143–44).

The Texas Thirteenth Court of Appeals affirmed Petitioner’s conviction in an unpublished opinion



1
        The previous named Respondent in this action was Lorie Davis. On August 10, 2020, Bobby Lumpkin
succeeded Davis as Director of the Texas Department of Criminal Justice, Correctional Institutions Division. Under
Rule 25(d) of the Federal Rules of Civil Procedure, Lumpkin is automatically substituted as a party.
         Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 2 of 12




on direct appeal. Rivera v. State, No. 13-15-00145-CR, 2016 WL 7011588 (Tex. App.─Corpus

Christi-Edinburg, Dec. 1, 2016, pet. ref’d); (ECF No. 10-3). The Texas Court of Criminal Appeals

then refused his petition for discretionary review. Rivera v. State, No. 0537-17 (Tex. Crim. App.

Nov. 22, 2017); (ECF No. 10-10). A year later, Petitioner filed a state habeas corpus application

challenging the constitutionality of his state court conviction, but the Texas Court of Criminal

Appeals eventually denied the application without written order on October 2, 2019, based on the

findings of the trial court. Ex parte Rivera, No. 89,320-01 (Tex. Crim. App.); (ECF Nos. 10-51,

10-55 at 4-40).

       Petitioner initiated the instant proceedings by filing a petition for federal habeas relief on

December 10, 2019. (ECF No. 1). In the petition, Petitioner raises the same allegations that were

rejected by the Texas Court of Criminal Appeals during his state habeas proceedings: (1) he is

actually innocent of murder because he did not intentionally kill Yearley, (2) his trial counsel

rendered ineffective assistance by failing to investigate and obtain an expert witness on synthetic

marijuana, and (3) his appellate counsel rendered ineffective assistance by failing to obtain a

complete record of the trial court proceedings.

                                     II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established federal law, as determined by

the Supreme Court of the United States, or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the state court



                                                  2
         Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 3 of 12




proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult standard

stops just short of imposing a complete bar on federal court relitigation of claims already rejected

in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing Felker v. Turpin, 518

U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established federal

law was “objectively unreasonable” and not whether it was incorrect or erroneous. McDaniel v.

Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520–21 (2003). Even a strong case

for relief does not mean the state court’s contrary conclusion was unreasonable, regardless of

whether the federal habeas court would have reached a different conclusion itself. Richter, 562

U.S. at 102. Instead, a petitioner must show that the decision was objectively unreasonable, which

is a “substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Lockyer v.

Andrade, 538 U.S. 63, 75-76 (2003).

       So long as “fairminded jurists could disagree” on the correctness of the state court’s

decision, a state court’s determination that a claim lacks merit precludes federal habeas

relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In

other words, to obtain federal habeas relief on a claim previously adjudicated on the merits in state

court, Petitioner must show that the state court’s ruling “was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).




                                                 3
           Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 4 of 12




                                               III. Merits Analysis

A.       Actual Innocence (Claim 1)

         In his first allegation, Petitioner contends he is “actually innocent” of the murder of Ryan

Yearley. (ECF No. 1 at 6). Petitioner bases this allegation on a statement allegedly given by his

sister, Maria Rivera, to a defense investigator during Petitioner’s state habeas proceedings. In this

statement, Maria explained that Yearley had consumed a substantial amount of synthetic marijuana

the night he was murdered which makes him violent and aggressive. While she did not witness

the murder, Maria concluded that Petitioner did not intentionally kill Yearley based on her

observations of the two both before and after the crime. This statement has yet to be made available

to this Court. Nevertheless, because Petitioner’s claim of actual innocence is not a cognizable

federal habeas claim, the merits of the allegation (and the credibility of Maria’s statement to the

investigator) need not be reached.

         “Freestanding” claims of actual innocence, such as the allegation now before the Court, do

not provide a valid basis for federal habeas relief. Dowthitt v. Johnson, 230 F.3d 733, 741 (5th

Cir. 2000) (citing Herrera v. Collins, 506 U.S. 390, 400 (1993)). “This rule is grounded in the

principle that federal habeas courts sit to ensure that individuals are not imprisoned in violation of

the Constitution—not to correct errors of fact.” Herrera, 506 U.S. at 399. Although the Herrera

court left open the question of whether, in a capital case, “a truly persuasive demonstration of

‘actual innocence’ made after trial would . . . warrant habeas relief if there were no state avenue

open to process such a claim,” 506 U.S. at 417, the Fifth Circuit has consistently rejected this

theory. 2 See Cantu v. Thaler, 632 F.3d 157, 167 (5th Cir. 2011); In re Swearingen, 556 F.3d 344,



2
         In later revisiting the issue of actual innocence, the Supreme Court declined to resolve the question of whether
freestanding actual-innocence claims are to be recognized in federal habeas proceedings. House v. Bell, 547 U.S. 518,
555 (2006).

                                                           4
         Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 5 of 12




348 (5th Cir. 2009); Graves v. Cockrell, 351 F.3d 143, 151 (5th Cir. 2003) (collecting cases).

Because the Fifth Circuit does not recognize freestanding claims of actual innocence on federal

habeas review, Petitioner’s allegation must be rejected.

       Alternatively, even if an actual-innocence claim could be the basis for federal relief, it

would only be cognizable if there were no state procedure available for making the claim. Herrera,

506 U.S. at 417; Graves v. Cockrell, 351 F.3d at 151. Such is not the situation in Texas, where

state procedures are available to raise claims in clemency proceedings or a state habeas petition.

See Tex. Crim. Proc. Code art. 48.01 (West 2020); Lucas v. Johnson, 132 F.3d 1069, 1075 (5th

Cir. 1998). Indeed, such an allegation was raised by Petitioner during his state habeas corpus

proceedings and ultimately rejected by the Texas Court of Criminal Appeals. Thus, Petitioner’s

freestanding claim of actual innocence must be denied.

B.     Trial Counsel (Claim 2)

       Petitioner next contends his trial counsel was ineffective for failing to investigate and

obtain an expert witness on the effects of synthetic marijuana. (ECF No. 1 at 8). Petitioner raised

this allegation during his state habeas proceedings which the Texas Court of Criminal Appeals

rejected. As discussed below, Petitioner fails to demonstrate the state habeas court’s rejection of

the claim was either contrary to, or an unreasonable application of, Supreme Court precedent.

       1.      The Strickland Standard

       The Court reviews Sixth Amendment claims concerning the alleged ineffective assistance

of trial counsel (IATC claims) under the familiar two-prong test established in Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner cannot establish a violation of

his Sixth Amendment right to counsel unless he demonstrates (1) counsel’s performance was

deficient and (2) this deficiency prejudiced his defense. 466 U.S. at 687–88, 690. According to



                                                5
         Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 6 of 12




the Supreme Court, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

Kentucky, 559 U.S. 356, 371 (2010).

       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687–89.

Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22

(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,

601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims on

the merits, a court must review a petitioner’s claims under the “doubly deferential” standards of

both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016) (citing

Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111, 112 (2009).

In such cases, the “pivotal question” is not “whether defense counsel’s performance fell below

Strickland’s standards,” but whether “the state court’s application of the Strickland standard was

unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in this case is not




                                                  6
         Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 7 of 12




whether counsel’s actions were reasonable, but whether “there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Id. at 105.

       2.      Analysis under Strickland

       Petitioner faults his trial counsel for failing to obtain an expert on the effects of synthetic

marijuana. According to Petitioner, such an expert could have countered testimony offered by the

State’s expert, Dr. Kimberly Molina, that there are no reports of synthetic marijuana causing

aggressive behavior. Petitioner believes this expert could also have substantiated his claim that

Yearley was acting aggressively, thereby bolstering his self-defense argument.             However,

Petitioner has not provided the name of any expert who would have testified as such.

       Unsupported claims regarding uncalled expert witnesses “are speculative and disfavored

by this Court as grounds for demonstrating ineffective assistance of counsel.” Evans v. Cockrell,

285 F.3d 370, 377 (5th Cir. 2002). To prevail on an IATC claim based on counsel’s failure to call

a witness, the petitioner must name the witness, demonstrate the witness was available to testify,

delineate the content of the witness’s proposed testimony, and show the testimony would have

been favorable to the defense. Day v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009); Coble v.

Quarterman, 496 F.3d 430, 436 (5th Cir. 2007).

       Here, Petitioner laments that the jury never heard “from a qualified expert that synthetic

cannabis could cause users to behave violently and irrationally.” (ECF No. 1 at 8). But even

assuming this proposed testimony would have been favorable to his defense, Petitioner has brought

forth no evidence or affidavits from any expert to support his IATC claim. Evans, 285 F.3d at 377

(providing petitioner must “bring forth” evidence, such as affidavits, from uncalled witnesses,

including expert witnesses, in support of an IATC claim). Indeed, Petitioner has not even provided

the name of a witness who would testify in this manner, much less establish the witness was willing



                                                 7
         Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 8 of 12




and able to testify at the time of Petitioner’s trial. For this reason, Petitioner has not shown

counsel’s performance was deficient under Strickland.

       Even if Petitioner could establish that counsel’s performance in this case constituted

deficient performance, he still fails to demonstrate that the alleged error was prejudicial to his

defense. Again, to demonstrate prejudice, a petitioner “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “[A] court assessing prejudice must consider the

totality of the evidence before the judge or jury.” Mejia v. Davis, 906 F.3d 307, 315 (5th Cir.

2018) (quoting Strickland, 466 U.S. at 696) (internal quotation marks omitted).

       Petitioner contends counsel should have obtained an expert to rebut Dr. Molina’s testimony

regarding the effects of synthetic marijuana. As correctly noted by the state habeas court, however,

the record clearly reflects that counsel thoroughly cross-examined Dr. Molina and “made clear to

the jury that Dr. Molina could not testify to the effects that synthetic marijuana could have on any

certain individual and could only testify about its effects generally.” (ECF No. 10-54 at 17).

Counsel also thoroughly cross-examined two other State witnesses—Maria Rivera and Jose

Torres—and was able to establish that Yearley sometimes acted aggressively while using drugs,

including the night he was killed. Id. Thus, the state court was “not convinced that there is a

probability that, but for counsel’s deficient performance, the result of [Petitioner’s trial] would

have been different.” Id. at 18. Neither is this Court, particularly under the deferential standard

that applies on federal habeas review.

       As such, Petitioner is unable to establish that counsel’s performance was deficient or that

he was prejudiced by counsel’s alleged error. Because Petitioner fails to demonstrate that the state




                                                 8
           Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 9 of 12




court’s denial of Petitioner’s IATC allegation was not an unreasonable application of Strickland,

relief on the claim is therefore denied.

C.     Appellate Counsel (Claim 3)

       In his final allegation, Petitioner contends he received ineffective assistance of counsel

during his direct appeal proceedings. (ECF No. 9). A criminal defendant is constitutionally entitled

to effective assistance of appellate counsel when he has a right to appeal under state law. Evitts v.

Lucey, 469 U.S. 387, 393 (1985); United States v. Phillips, 210 F.3d 345, 348 (5th Cir. 2000). The

familiar standard set out in Strickland to prove that counsel rendered unconstitutionally ineffective

assistance applies equally to both trial and appellate attorneys. Smith v. Robbins, 528 U.S. 259,

285 (2000); Dorsey v. Stephens, 720 F.3d 309, 319 (5th Cir. 2013). Thus, to obtain relief,

Petitioner must demonstrate that (1) appellate counsel’s conduct was objectively unreasonable

under then-current legal standards, and (2) there is a reasonable probability that, but for appellate

counsel’s deficient performance, the outcome of Petitioner’s appeal would have been different.

See Robbins, 528 U.S. at 285; Higgins v. Cain, 720 F.3d 255, 260–61 (5th Cir. 2015). He does

neither.

       Petitioner contends his appellate counsel, Angela Moore, failed to obtain a complete record

for his appeal. Specifically, Petitioner faults Moore for not obtaining the record of a pretrial

hearing during which trial counsel raised several allegations of prosecutorial misconduct,

including an accusation that the State had threatened Maria Rivera in order to obtain her testimony.

Petitioner implies that had Moore obtained this record, she could have raised a prosecutorial-

misconduct allegation on direct appeal.

       Petitioner raised this allegation concerning his appellate counsel’s performance during his

state habeas proceedings. In recommending the denial of Petitioner’s application, the state habeas



                                                 9
        Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 10 of 12




trial court rejected Moore’s assertion (given by affidavit) that she was denied the opportunity to

raise an allegation that would have resulted in reversal of Petitioner’s conviction, explaining that:

       [E]ven if counsel had obtained the pretrial hearing transcript, this court does not
       believe that failing to raise the issue of prosecutorial misconduct as a point of error
       would have been objectively unreasonable. Defense counsel’s pretrial claims of
       prosecutorial misconduct alleged that the State did not properly serve their
       subpoenas and that they were threatening witnesses to testify. The two key
       witnesses in this case, Maria Rivera and Jose Torres, were both represented by
       counsel and both signed immunity agreements. Even if counsel had raised
       prosecutorial misconduct as a point of error, this court finds that there is not a
       reasonable probability that [Petitioner] would have prevailed on this issue on
       appeal.

(ECF No. 10-54 at 19). The TCCA adopted the trial court’s findings when it denied relief without

written order. (ECF No. 10-51).

       Petitioner has not shown that this ruling was contrary to, or involved an unreasonable

application of, federal law, or that it was an unreasonable determination of the facts based on the

evidence in the record. Indeed, the record confirms that both Maria Rivera and Jose Torres had

obtained immunity agreements from the State in exchange for their testimony against Petitioner.

(ECF No. 10-22 at 78–87). Thus, Petitioner has not shown that the state court’s determination

“was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

Federal habeas relief is therefore unavailable.

                                 IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing Section 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335–36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district

court rejects a petitioner’s constitutional claims on the merits, the petitioner must demonstrate “that

                                                  10
        Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 11 of 12




reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to show “that

reasonable jurists could debate whether the petition should have been resolved in a different

manner or that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

Miller–El, 537 U.S. at 336 (citation omitted).

       A district court may deny a COA sua sponte without requiring further briefing or argument.

See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set forth above, the

Court concludes that jurists of reason would not debate the conclusion that Petitioner was not

entitled to federal habeas relief. As such, a COA will not issue.

                                    V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned claims

on the merits during his state habeas proceedings was either (1) contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the Supreme Court

of the United States, or (2) based on an unreasonable determination of the facts in light of the

evidence presented during Petitioner’s state trial and habeas corpus proceedings. Accordingly,

based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner Jesus Rivera’s Petition for

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED WITH

PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All other motions, if any, are DENIED, and this case is now CLOSED.




                                                 11
Case 5:19-cv-01435-DAE Document 11 Filed 04/21/21 Page 12 of 12




It is so ORDERED.

SIGNED this the 21st day of April, 2021.




                                           ____________________________________
                                           DAVID A. EZRA
                                           SENIOR U.S. DISTRICT JUDGE




                                      12
